Citation Nr: 1225873	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

2.  Entitlement to service connection for right cervical radiculopathy.  

3.  Entitlement to a rating higher than 10 percent for left ulnar neuropathy, also claimed as peripheral neuropathy of the left upper extremity, to include whether separate ratings for left ulnar neuropathy and peripheral neuropathy of the left upper extremity are warranted.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In a February 2011 letter, the RO informed the Veteran of an appointment in March 2011 for a hearing before a Veterans Law Judge at the Board, which he had purportedly requested.  The Veteran, however, indicated in a letter received in March 2011 that he never requested the hearing and instead desired that his case be forwarded to the Board.  He reiterated his request in a telephone call with RO personnel in May 2011.  The RO attempted to send the Veteran another letter in August 2011 to notify him that his name was placed on a list of persons wanting to appear at a hearing before the Board, but the mailing address was incorrect and the letter was returned to the RO as undeliverable.  In any case, the Veteran, in a May 2012 statement, requested that his case be forwarded to the Board.  As the Veteran's wishes have been made clear, the Board will proceed to review his claims.  

During the pendency of the claims on appeal, the Veteran had perfected appeals with regard to additional claims, namely, entitlement to a higher rating for hypertension, to service connection for allergic rhinitis, and to a higher rating for contact dermatitis.  Prior to the transfer of the claims file to the Board for its review, he withdrew from appellate consideration these three claims, in written statements received in September 2007, November 2007, and May 2012, respectively.  Thus, the Board does not have jurisdiction to review the appeal with regard to these claims.  38 C.F.R. §§ 20.202, 20.204. 

In April 2008, the Veteran initiated an appeal regarding the claim of a higher rating for left ulnar neuropathy.  After receipt of a statement of the case in September 2008, the Veteran specifically declined - in an October 2008 substantive appeal - to perfect his appeal to the Board regarding this claim.  In a separate statement, which was received along with the substantive appeal in October 2008, the Veteran filed a claim for disability benefits for peripheral neuropathy of the left upper extremity.  After further development, the RO considered this claimed disability as part and parcel of the Veteran's service-connected left ulnar neuropathy, and in the June 2009 rating decision continued to deny a rating higher than 10 percent for left ulnar neuropathy, also claimed as peripheral neuropathy of the left upper extremity.  The Veteran disagreed with the decision to deny a higher rating, claiming in particular that separate ratings were warranted for both left ulnar neuropathy and peripheral neuropathy of the left upper extremity on the basis that they were two different neurological disorders.  In his substantive appeal filed in October 2009, he asserted that he had nerve impairment in the left upper extremity that involved more than the ulnar nerve.  The Board interprets the Veteran's claim essentially as one for a higher rating, and thus the issue is styled accordingly on the first page of this document.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

As to the issues of service connection for bilateral carpal tunnel syndrome and right cervical radiculopathy, the Veteran argues that his disabilities are a result of his military service.  He has argued that both diagnosed disabilities are attributable to, or a result of complications from, his service-connected diabetes mellitus, and that his carpal tunnel syndrome may be related to the repetitive motions of his hands and wrists with use of calculators, computers, and writing implements during his years in service.   He has submitted copies of medical articles printed from the internet which indicate that diabetes is among some common conditions that can lead to carpal tunnel syndrome and radiculopathy.  

The Veteran underwent VA neurological examinations in June 2009 and October 2007, which resulted in diagnoses of bilateral carpal tunnel syndrome and cervical radiculopathy.  As to the etiology of the carpal tunnel syndrome and cervical radiculopathy, the examiner stated that they had to be correlated clinically.  Then, in a November 2009 VA medical opinion, the same VA examiner essentially stated that the carpal tunnel syndrome and radiculopathy were not etiologically attributable to diabetes mellitus.  The rationale for the opinion, however, is not helpful in resolving the appeal because it either did not account for significant facts in the case or provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

The examiner, however, did not reconcile his opinion with the medical principles espoused in the articles submitted by the Veteran that suggested a possible correlation between the claimed disabilities and diabetes mellitus; that he appeared to base his conclusions on a single electromyography/nerve conduction study conducted in July 2007 (without reference to the findings of a June 2007 study or a July 2007 statement of his private physician); and that he did not consider the Veteran's specific claims involving repetitive motions of his hands and wrists during service as being a possible cause of his carpal tunnel syndrome.  Additionally, aside from addressing the question of whether the claimed disabilities are proximately due to diabetes mellitus, the examiner has not furnished an opinion regarding the likelihood that the claimed disabilities are aggravated by the service-connected diabetes mellitus, which is another basis under 38 C.F.R. § 3.310 to establish secondary service connection.  

In light of the reasons articulated above, the Veteran should be afforded another VA medical examination under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the issue of a higher rating for left ulnar neuropathy, also claimed as peripheral neuropathy of the left upper extremity, the Veteran is asserting that separate ratings are warranted for both left ulnar neuropathy and peripheral neuropathy of the left upper extremity.  He claims that the two conditions represent two different neurological disorders.  Regardless whether the neurological impairment is a manifestation of one or two distinct diagnoses, the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran in a statement received in October 2009 asserts that impairment in his left upper extremity incorporates nerve dysfunction beyond that of his ulnar nerve.  He alleges impairment in all his fingers and states that his entire left arm was weakened.  Since his claim was filed, he underwent a VA neurological examination in June 2009 and a VA diabetes mellitus examination in February 2010.  The claims file was not available to the examiners (although VA records were reportedly reviewed) on those examinations.  Further, the examiners did not specify the particular nerve or nerves involved in the Veteran's service-connected disability, despite acknowledging the presence of nerve dysfunction in 2009 and the clinical observation of sensory loss (without further description) in 2010.  The examiner in 2010 stated that the Veteran's peripheral neuropathy was a complication of diabetes mellitus, but did not describe the left upper extremity nerves affected or the degree of lost or impaired function for the nerves.  

In view of the complicating factor that the Veteran also has diagnoses of bilateral carpal tunnel syndrome and cervical radiculopathy, for which he is claiming service connection on direct and secondary bases, the Board believes a VA examination is necessary to clarify all left upper extremity nerve impairment and the etiology thereof.  

Further, in regard to the higher rating claim, the RO should furnish VCAA notice to the Veteran, which does not appear to have been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran has been sent notification in accordance with VCAA, with regard to the issue of a rating higher than 10 percent for left ulnar neuropathy, also claimed as peripheral neuropathy of the left upper extremity, to include whether separate ratings are warranted for left ulnar neuropathy and peripheral neuropathy of the left upper extremity.  

2.  Schedule the Veteran for a VA neurological examination to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral carpal tunnel syndrome and right cervical radiculopathy are caused by or aggravated by service-connected diabetes mellitus.  The claims folder should be made available to the examiner for review.  The examiner should undertake any development deemed necessary, to include any electromyography/nerve conduction studies.   

The examiner is asked to consider, and comment upon as necessary, the clinical findings as related in various VA examinations such as those in June 1985, November 1994, March 2003, July 2007, October 2007, June 2009, and February 2010; VA outpatient records such as those in July 1985 that describe nerve conduction studies; private electromyography and nerve conduction studies in November 1994, August 1997, June 2007, and July 2007; and a July 2007 medical certificate from the Veteran's private physician. 

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of carpal tunnel syndrome and right cervical radiculopathy beyond the natural clinical course and character of the conditions due to diabetes mellitus as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation/aggravation is so evenly divided that it is as medically sound to find in favor of causation/aggravation as it is to find against causation/aggravation. 

If, however, after a review of the record, the examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's bilateral carpal tunnel syndrome and/or right cervical radiculopathy.  

3.  Schedule the Veteran for a VA neurological examination to ascertain the nature and severity of the Veteran's service-connected left ulnar neuropathy, also claimed as peripheral neuropathy of the left upper extremity.  The claims folder should be made available to the examiner for review.  The examiner should undertake any development deemed necessary, to include any electromyography/nerve conduction studies.   

The examiner is asked to specify all nerves affected (e.g., upper/middle/lower radicular group, radial, median, ulnar, musculocutaneous, circumflex, long thoracic) and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  

4.  Following completion of the foregoing development, adjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


